Citation Nr: 1428354	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 27, 1974 to January 21, 1975, i.e., a total of 25 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.   

This appeal has been remanded to the RO in January 2010, May 2013, and October 2013.  Unfortunately, the Board's instructions have yet to be complied with.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has twice been scheduled for videoconference hearings, and has twice failed to appear.  It is clear, however, that neither of those failures were his fault.  Following both the May 2013 and October 2013 remands, the AOJ has mailed notice of the Veteran's scheduled videoconference hearings to an outdated address.  The second of those incorrect mailings was despite the fact that the Board had, in October 2013, specifically discussed the fact that the appellant had provided an updated address in March 2013, and instructed the AOJ to mail the notice to the correct address.  The Board notes that the address the Veteran has provided appears to be correct in the Veterans Appeals Control and Locator System (VACOLS), with the slight discrepancy that the VACOLS system uses the street moniker "Avenue" instead of "Road," as indicated by the Veteran.  

As such, VA has failed to comply with the directives of the Board's May 2013 and October 2013 remands, the Board must again remand to provide the Veteran with an opportunity to appear for a videoconference hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all returned mailings, including the Statement of the Case, the January 2013 supplemental statement of the case, and the Board's May 2013 remand are provided to Veteran at his current address of record. 

2.  Thereafter, please schedule the appellant for a video conference hearing before a Veterans Law Judge consistent with his docket number.  The appellant is advised that should he again change his address he should notify VA as soon as possible.  He is advised that the United States Court of Appeals for Veterans Claims has held that VA bears no burden to "turn up heaven and earth" to find him. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

